


Exhibit 10.5






CITIGROUP FINANCIAL PRODUCTS INC.
388 GREENWICH STREET
NEW YORK, NEW YORK 10013




April 25, 2011


VIA FEDERAL EXPRESS


KBS GKK Participation Holdings II, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Telephone: 949-417-6563
Facsimile: 949-417-6518
Attention: David E. Snyder, Chief Financial Officer




Re: Amendment #3 to Extension Agreement (this “Amendment”)
Ladies and Gentlemen:
We refer to the Extension Agreement, dated March 9, 2011, as amended by
Amendment No. 1 thereto, dated March 13, 2011, as further amended by Amendment
No. 2 thereto, dated April 22, 2011 (as amended prior to the date hereof, the
“Extension Agreement”), each by and between KBS GKK Participation Holdings II,
LLC (the “Seller”) and Citigroup Financial Products Inc. (the “Buyer”) relating
to the Master Repurchase Agreement, dated as of August 22, 2008 (as amended and
modified by the Extension Agreement, the “Repurchase Agreement”), by and between
Seller and Buyer. Capitalized terms not defined herein shall have the meanings
set forth in the Repurchase Agreement and if not defined therein shall have the
meanings set forth in the Intercreditor Agreement, dated as of August 22, 2008
(the “Intercreditor Agreement”), by and among Goldman Sachs Mortgage Company
(“Goldman”), Buyer, SLG Stars Mortgage Loan LLC, and SLG Stars Mezz Loan LLC.
Seller requested that Buyer enter into the Extension Agreement to extend the
Termination Date as provided therein. Seller has requested Buyer to agree to
amend the Extension Agreement. Now, therefore, Buyer and Seller agree as
follows:
1.
Amendment to Extension Agreement The parties hereto hereby agree that Paragraph
1(a) of the Extension Agreement is amended by inserting the following as a new
paragraph immediately after the first paragraph of Paragraph 1(a):

“The Termination Date shall be extended until 11:59 p.m. (New York time) on
April 26, 2011, and (B) the “Short Term Extension Period”








--------------------------------------------------------------------------------






shall mean the period from March 9, 2011 until 11:59 p.m. (New York time) on
April 26, 2011.”
2.
From and after the effective date of this Amendment, references in the Extension
Agreement to “this Extension Agreement”, “hereof”, or “hereunder”, or words of
like import, shall be deemed to mean the Extension Agreement, as amended by this
Amendment.

This Amendment may be executed in any number of separate counterparts and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original and all of which, taken together, shall be deemed to constitute one
and the same instrument. In proving this Amendment in any judicial proceedings,
it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom such enforcement is sought. Any
signature delivered by a party by facsimile transmission or electronic mail
shall be deemed an original signature hereto. This Amendment shall be governed
by the internal laws of the State of New York (including, without limitation,
Section 5-1401, et seq, of the New York General Obligations Law, but otherwise
without regard to the provisions thereof regarding conflicts of law). The
provisions of Section 12.10 (Submission to Jurisdiction; Waivers) and Section
12.11 (Waiver of Jury Trial) of the Repurchase Agreement are hereby incorporated
in this Amendment by this reference as if fully set forth herein (except that
references therein to the Repurchase Agreement shall be deemed to be references
to this Amendment).
Subject to the terms hereof, Seller hereby (1) unconditionally ratifies and
confirms, renews and reaffirms all of its obligations under the Transaction
Documents, the Transfer Documents, the Security Documents and the Repurchase
Agreement and each of the other related documents referenced therein and (2)
acknowledges and agrees that such obligations remain in full force and effect,
binding on and enforceable against it in accordance with the terms, covenants
and conditions of the Transaction Documents, the Transfer Documents, the
Security Documents, the Repurchase Agreement, and the Extension Agreement as
amended hereby, without impairment.


Subject to the terms hereof, Guarantor hereby (1) unconditionally ratifies and
confirms, renews and reaffirms all of its obligations under the Parent Guaranty
and (2) acknowledges and agrees that such obligations remain in full force and
effect, binding on and enforceable against it in accordance with the terms,
covenants and conditions thereof, without impairment.


Except as set forth herein, Buyer expressly reserves any and all rights and
remedies available to Buyer under the Repurchase Agreement, the Transaction
Documents, the Transfer Documents, the Security Documents and the Participation
Agreement, at law and in equity. No delay, waiver or failure to exercise by
Buyer in exercising any right, remedy, power or privilege hereunder or under the
Repurchase Agreement, the Transaction Documents, the Transfer Documents, the
Security Documents or the Participation Agreement shall preclude any other or
further exercise thereof, or the exercise of any other right, remedy power or
privilege. Seller acknowledges and agrees that no oral communication or course
of dealing from or on behalf of Buyer shall constitute any waiver, agreement,
commitment, or evidence

2

--------------------------------------------------------------------------------






of any assurance or intention of Buyer with respect to the Repurchase Agreement,
the Transaction Documents, the Transfer Documents, the Security Documents or the
Participation Agreement and the transactions contemplated thereunder, and that
any waiver, agreement, commitment, assurance, or intention of Buyer with respect
to thereto shall be effective only if in writing and duly executed by Buyer. The
execution, delivery and effectiveness of this Amendment does not constitute a
waiver of any Default or Event of Default. Each of the Repurchase Agreement, the
Transaction Documents, the Transfer Documents, the Security Documents and the
Participation Agreement is and shall remain in full force and effect, and all of
the terms and provisions of the Repurchase Agreement, the Transaction Documents,
the Transfer Documents, the Security Documents and the Participation Agreement
are hereby ratified and reaffirmed. Except as expressly set forth herein,
nothing contained herein shall be construed or interpreted as a modification or
amendment of the Repurchase Agreement, the Transaction Documents, the Transfer
Documents, the Security Documents or the Participation Agreement in any way.
Time shall be of the strictest essence in the performance of the Seller's
obligations hereunder.
[SIGNATURE PAGES FOLLOW]



3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.


BUYER:
CITIGROUP FINANCIAL PRODUCTS
INC., a Delaware corporation


By:     /s/ Authorized Signatory
Name:     Authorized Signatory
Title:     Authorized Signatory

[AMENDMENT #3 TO EXTENSION AGREEMENT]

--------------------------------------------------------------------------------






AGREED AND ACCEPTED:


SELLER:


KBS GKK PARTICIPATION HOLDINGS
II, LLC, a Delaware limited liability company


By: KBS DEBT HOLDINGS, LLC, a
Delaware limited liability company, its sole
member


By: KBS LIMITED PARTNERSHIP, a
Delaware limited partnership, its manager


By: KBS REAL ESTATE
INVESTMENT TRUST, INC., a
Maryland corporation, its sole
general partner


By: /s/ David E. Snyder    


Name: David E. Snyder
Title: Chief Financial Officer




GUARANTOR:
KBS REAL ESTATE INVESTMENT
TRUST, INC., a Maryland corporation


By: /s/ David E. Snyder
Name: David E. Snyder
Title: Chief Financial Officer



[AMENDMENT #3 TO EXTENSION AGREEMENT]